Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ arguments filed November 23, 2020, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
The amendment to the specification, filed November 23, 2020, has been entered.
Claims 1-20, filed November 23, 2020, are examined on the merits.
On pages 10-14, Applicant’s arguments directed to the new limitations to overcome the prior art rejection of record are not persuasive due to the vague and indefinite issue discussed below.  Due to the vague and indefinite issue discussed above, the new limitations have been attributed with the Broadest Reasonable Interpretation (BRI) for the prior art rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, lines 19-26, recites “retrieving those event objects from the selected event class that are associated with the events that occurred during the trend analysis time period; retrieving those event objects from the selected event class that are associated with events that occurred during the previous time periods” which cause the claim to be vague and indefinite.  Line 16 recites “selecting…for trend analysis”, however, intended trend analysis was never conducted.  The intended trend analysis does not provide antecedent basis for the “associated with the events that occurred during the trend analysis time period” in lines 20 and 22.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-3, 6, 7, 11-13, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auerbach et al. (Auerbach hereafter, US 8,346,777 B1) in view of Apreleva et al. (Apreleva hereafter, US 9,892,168 B1).
Due to the vague and indefinite issue discussed above, the new limitations have been attributed with the Broadest Reasonable Interpretation (BRI).
Claim 1, Auerbach discloses a computer-implemented method for performing trend analysis, comprising:
maintaining a plurality of event objects for events in a database (column 8, lines 43-52, e.g. association information can be stored in database 133 in a related event object for each group of related events. The indexer 130 can send and incorporate the terms and times, associated with the event in the index 142 of the data store 140. The event can be sent to the database 144 for storage), comprising:

receiving a trigger for notifying a beginning of an event; generating an event object representing the event in response to the trigger (column 5, lines 10-13, e.g. monitor activity…event schema);

assigning an event class to the event object, the event class being associated with a predefined set of parameters (column 15, lines 13-26, e.g. a particular or class of associated events satisfies the criterion);
creating a set of activity data for the event object, each activity data comprising structured and unstructured data describing an event activity occurred during the event (page 11, Table 1); and
associating each of the activity data with one or more tags (page 19, lines 20-29, e.g. HTML tags); for each of the event objects, performing analytics of the event object and calculating values for the parameters of the event object (column 5, lines 56-67, e.g. events captured by the capture processor 124 are sent to the queue 126 in a format described by an event schema. The capture 
selecting one event class of the event objects for the trend analysis (column 1, line 65, to column 2, line 7, e.g. systems and methods for selectively storing event data. In an exemplary embodiment, an event associated with an article is captured. The captured event can comprise event data).
However, Auerbach does not disclose defining one time period and previous time periods for the trend analysis; retrieving those event objects from the selected event class that are associated with the events that occurred during the trend analysis time period; retrieving those event objects from the selected event class that are associated with events that occurred during the previous time periods; determining trends among the events associated with the event objects generated during the trend analysis time period; 
determining trends among the events associated with the event objects generated during the previous time time periods;


Apreleva discloses defining one time period for trend analysis and previous time periods (column 11, lines 33-46, e.g. A learning module comprises regression with different time windows (e.g., range is from the entire time span to 4 weeks). The regression time window (i.e., the length of time period used in regression) depends mostly on the underlying process dynamics, which often is hard to track and model); 
retrieving the set of event objects that occurred during the trend analysis time period (Abstract, e.g. Enhanced filtered signals (EFS) are extracted from the filtered time series data based on an amplification signal obtained via a summation of signals relevant to a process of interest in the filtered time series data);
determining trends among the event objects during the trend analysis time period and among the event objects for the previous time periods (column 15, line 56 to column 16, e.g. the process flow for prediction of LI counts 1000 based on EFS signals extracted from Google™ Trends and Twitter™ keywords time series. Historical data 1002 and Google™ Flu Trends 1004 were included into Bayesian model averaging 1006 when available for a country); 
comparing the trends of the event objects of the trend analysis period with the trends of the event objects for the previous time periods (column 16, lines 28-44, e.g. The prediction was made based on regression for a long section of EFS (e.g., 5 months, or 150 days) on statistics of CU from GSR or GDELT. It is possible to further refine prediction in the case of ILI, where changes in morbidity trends are slow and one can employ regression with a long (e.g., from 25 to 52 weeks) sliding time window (STW) and a short one (e.g., from 4 weeks to 16 weeks));
trends and cannot take into account a switch in trends. Prediction usually suffers from a lag in this case, which will be described in further detail below); 
creating a trend object for each significant trend change; and analyzing the trend object (column 18, lines 18-24, e.g. Data was obtained weekly and updated within a range of 1 to 8 weeks. Official reports started in the year 2010, so historical data was used in the final averaging).  
Auerbach discloses related events objects can improve the relevance of search results and improve the display of search results (column 21, lines 58-59).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Auerback to improve the relevance of search results and improve the display of search results of Apreleva.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Auerbach with the trend data analysis of Apreleva to improve the relevance of search results and improve the display of search results.
Claim 2, Auerbach in view of Apreleva discloses applying at least one of spatial filters and temporal filters to the retrieved event objects (Apreleva, Abstract, e.g. Enhanced filtered signals (EFS) are extracted from the filtered time series data based on an amplification signal obtained via a summation of signals relevant to a process of interest in the filtered time series data);
matching at least one of the spatial filters and temporal filters with at least one of the event class and the parameter values of the retrieved event objects (Apreleva, column 18, lines 36-48, e.g. performance of prediction and comparison of quality of various forecasts is displayed in the table in FIG. 16. Results were obtained for predictions made one week ahead for a period of time of approximately 52 weeks. As one might expect, countries with large populations have, on average, higher quality scores 
Claim 3, Auerbach in view of Apreleva discloses a computing for each event object the value of each of the parameters using at least one of the tags (Auerbach, page 19, lines 20-29, e.g. HTML tags), the structured data, and the unstructured data of the activity data.
Claim 6, Auerbach in view of Apreleva discloses reducing a number of the event objects associated with the trend analysis time period by applying one or more filters to the event objects during the trend analysis time period (Apreleva, column 11, lines 20-32, e.g. Filtering with the threshold Tr 302 has two steps. First, the threshold value is estimated 310 (i.e., estimation of threshold Tr). The threshold value is an average correlation coefficient between randomly generated time series 312 (i.e., N random time series) and ground truth 314. This step ensures that uncorrelated information and noise is removed, which at random can improve correlation at one time point but worsen it at the other. The second step of filtering with the threshold Tr 302 represents a cycle to find the subset of time series having correlation coefficients from Tr to Rmax, which is the maximum correlation coefficient for a given dataset); and determining trends amongst the event objects that satisfy the filters (Apreleva, column 11, lines 55-67, e.g. An enhanced filtered signal (EFS) can be extracted from various social media platforms. In experimental studies, the system described herein demonstrated predictions employing Google™ Trends and Twitter™).

Claim 7, Auerbach in view of Apreleva discloses further comprising at least one of: when a number of the event objects that satisfy the filters is below a threshold value, ignoring the determined r 302 has two steps. First, the threshold value is estimated 310 (i.e., estimation of threshold Tr). The threshold value is an average correlation coefficient between randomly generated time series 312 (i.e., N random time series) and ground truth 314. This step ensures that uncorrelated information and noise is removed, which at random can improve correlation at one time point but worsen it at the other); and when a number of the event objects that satisfy the filters is above a threshold value, compare the determined trend for those event objects with the event objects associated with the previous time periods.
Claims 11-13, 16, and 17, Auerbach in view of Apreleva discloses a system (Auerbach, column 2, line 38-51, e.g. system 100) for implementing the above cited method.
Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auerbach et al. (Auerbach hereafter, US 8,346,777 B1) in view of Apreleva et al. (Apreleva hereafter, US 9,892,168 B1), as applied to claims 1-3, 6, 7, 11-13, 16, and 17 above, in further view of Plesur et al. (Plesur hereafter, US 9,952,742 B2).
Claims 4 and 14, Auerback in view of Apreleva discloses the claimed invention except for the limitation of receiving a request for trends identified during a specified period of time; matching the event objects with the requested trends; retrieving candidates of the event objects that match the requested trends. 
Plesur discloses receiving a request for trends identified during a specified period of time; matching the event objects with the requested trends; retrieving candidates of the event objects that match the requested trends (column 24, lines 61-67, e.g. assume a user, named John Smith, is interested in obtaining trending information. The user may select an element, called “Trends,” from a user interface to obtain the trending information. Upon selection of the element, user device 210 may send a request for trending information to trending system 220. Trending system 220 may identify trending items that are to be provided to user device 210, for example, based on configuration 210).    
Further, Apreleva discloses identifying a significant change in performance among two or more of the candidate event objects over the specified period of time (Apreleva, column 18, lines 36-48, e.g. performance of prediction and comparison of quality of various forecasts is displayed in the table in FIG. 16. Results were obtained for predictions made one week ahead for a period of time of approximately 52 weeks. As one might expect, countries with large populations have, on average, higher quality scores with better scores for Google™ Trends. Countries that are less popular and primarily agricultural, such as Nicaragua, El Salvador, and Honduras, demonstrated a poorer reflection of ILI trends in social media. Forecasts based on the EFS signal better predict PAHO data than historical or GFT predictions); and displaying a list of the retrieved event objects that match at least one of the spatial filters and temporal filters (Apreleva, Figure 16); and 
displaying at least one of the candidate event objects which shows the identified significant change in data as the trend (Apreleva, Figure 16).
Auerbach discloses related events objects can improve the relevance of search results and improve the display of search results (column 21, lines 58-59).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Auerback to improve the relevance of search results and improve the display of search results of Apreleva and Plesur.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Auerbach with the trend data analysis of Apreleva and Plesur to improve the relevance of search results and improve the display of search results.
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auerbach et al. (Auerbach hereafter, US 8,346,777 B1) in view of Apreleva et al. (Apreleva hereafter, US 9,892,168 B1), .
Claims 5 and 15, Auerback in view of Apreleva discloses the claimed invention except for the limitation of performing fast Fourier analysis to identify rhythms between the event objects.  Mizrahi discloses performing fast Fourier analysis to identify rhythms between the event objects (page 16, [0071], e.g. kind of metadata 132a that system 100 can collect from users 124 through the interaction with web page 136 includes: relevancy of results 140 to search query keywords, popularity of keywords over time (such as through GOOGLE TRENDS), personal context for ambiguous words and phrases, etc., and page 17, [0075], e.g. computationally intensive algorithms may be used to define signatures for content that may be compared (such as, for example, performing a fourier or fast fourier transform on the content).  
Auerbach discloses related events objects can improve the relevance of search results and improve the display of search results (column 21, lines 58-59).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Auerback to improve the relevance of search results and improve the display of search results of Apreleva and Mizrahi.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Auerbach with the trend data analysis of Apreleva and Mizrahi to improve the relevance of search results and improve the display of search results.
CONCLUSION
Claims 8-10 and 18-20 are free of any prior art, but would be allowable if the vague and indefinite issues are overcome.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.

/Cheyne D Ly/
Primary Examiner, Art Unit 2152